Dear Mr. Stephens:
You have requested an opinion of the Attorney General regarding the procedures necessary to immobilize a mobile home and to be exempt from the payment of sales tax thereon.
In answer to your question, we refer you to R.S. 9:1149.4 which provides, in pertinent part, the following:
      "A. A manufactured home placed upon a lot or tract of land shall be an immovable when there is recorded in the appropriate conveyance or mortgage records of the parish where this said lot or tract is situated an authentic act or a validly executed and acknowledged sale or mortgage or sale with mortgage which contains a description of the manufactured home as described in the certificate of title or manufacturer's certificate of origin and a description of the lot or tract of land upon which the manufactured home is placed, and contains a declaration by the owner of the manufactured home and, when applicable, the holder of a mortgage or security interest under Chapter 9 of the Louisiana Commercial Laws on the manufactured home, that it shall remain permanently attached to the lot or tract of land described in the instrument.
       B. Upon recordation of the act described above, the manufactured home shall cease to be subject to the application of Chapter 4 of Title 32 of the Louisiana Revised Statutes of 1950 and the taxes applicable to movables and shall thereafter be subject to all laws concerning immovable property;. . . ."
As can be seen from the above, the procedure to immobilize a mobile home involves the recordation of an authentic act of sale or mortgage or sale with mortgage containing a description of the manufactured home and the tract of land upon which the home is placed. This recordation will operate to exempt the mobile home from sales taxes.
The time within which this recordation must take place is found R.S. 32:707. It provides, in pertinent part, the following:
      "A purchaser of a mobile home, as defined by R.S.  9:1149.2(3), shall apply for a new certificate of title on or before the 20th day of the month following the month of delivery of the home."
Thus, as be gleaned from the above, the authentic act must not only comply with the requirements of Section 1149.4, but must also be recorded in a timely fashion for the purchaser to be exempt from the payment of sales taxes.
Trusting this adequately responds to your request, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH, III/dra